internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-140033-02 date date re legend decedent trust date date date child child charity granddaughter great-granddaughter trustee date state court dear in a letter dated date you requested rulings concerning the generation- skipping transfer gst tax consequences of a judicial modification of an irrevocable_trust this letter responds to your request the facts submitted and representations made are as follows decedent created trust a revocable_living_trust on date on date decedent amended and restated trust in its entirety trust became irrevocable upon decedent’s death on date plr-140033-02 article i paragraph of trust provides that upon decedent’s death the trustee shall divide the trust estate into equal shares for child and child article i paragraphs and provide that the net_income of each share held for the benefit of a living child shall be distributed in monthly or other convenient installments or to the benefit of the child for whom the share was set_aside during the remainder of his life in addition if the income to which either child is entitled is insufficient in the trustee’s discretion to provide for the reasonable support care comfort and education of each such child the trustee may pay to such child so much of the principal as the trustee deems necessary for such purposes article i paragraph provides that upon the death of child or child such child’s share shall be held in further trust for such child’s then living issue if either child or child dies and is not survived by then living issue such child’s share shall be divided into equal shares with one share for each then living child of the survivor of child and child and one share for the then living issue of each deceased child of the survivor of child and child article i paragraph c provides that upon the death of a grandchild for whose benefit a part or share is held such part or share shall be distributed to the lawful issue of such grandchild on the principle of representation article i paragraph provides that any of the trust estate not otherwise_disposed_of shall be distributed to charity the current beneficiaries of trust are child child granddaughter and great- granddaughter the contingent beneficiary is charity under article i paragraph c trust will terminate at the death of the survivor of child child and granddaughter great-granddaughter if she survives the other beneficiaries will receive the corpus of the trust outright great-granddaughter however has a history of having difficulty managing money accordingly trustee and the beneficiaries including great-granddaughter have determined that the amount that would otherwise be distributed outright to great-granddaughter should be preserved for her benefit on date trustee petitioned state court for an order approving a modification to the terms of trust the proposed modification provides that upon the deaths of child child and granddaughter any assets that would otherwise be distributed outright to great-granddaughter will instead be retained in a lifetime trust for great- granddaughter all of the income of the trust will be distributed outright to great- granddaughter and trustee and or a special power holder will have the power to make distributions of principal to or for great-granddaughter’s benefit in addition great- plr-140033-02 granddaughter will be given a general power to appoint the corpus of the trust to anyone including her estate all of the current and contingent beneficiaries of trust including great- granddaughter executed written consents to the proposed modification these consents were attached to the petition filed with state court subsequently state court issued an order approving the proposed modification of trust the order is contingent upon receipt of a favorable private_letter_ruling from the internal_revenue_service trustee now requests a ruling that the modification of trust as approved by state court complies with the provisions of sec_26 b i d and will not cause trust to be subject_to the tax_on_generation-skipping_transfers under chapter of the code law and analysis sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act and sec_26 b i of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 plr-140033-02 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in the present case the proposed modification to trust provides that great- granddaughter’s share will be held in trust for the exclusive benefit of great- granddaughter during her lifetime in addition great-granddaughter will have a general_power_of_appointment over the trust corpus accordingly the assets of the continuing trust for the benefit of great-granddaughter will be included in great-granddaughter’s gross_estate for estate_tax purposes under sec_2041 further great-granddaughter will be treated as the transferor of the trust corpus for gst tax purposes under sec_2652 under these circumstances and based on the facts submitted and the representations made we conclude that the proposed modification complies with the provisions of sec_26_2601-1 and will not cause trust to be subject_to the tax_on_generation-skipping_transfers under chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-140033-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
